No.    94-190

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1994


IN RE THE MARRIAGE OF
DOROTHY A. REESE,
           Petitioner and Respondent,
     and
MARVIN X. REESE,
           Respondent and Appellant.



APPEAL FROM:    District Court of the First Judicial District,
                In and for the County of Lewis and Clark,
                The Honorable Dorothy McCarter, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Edmund F. Sheehy, Jr., Cannon     & Sheehy,
                Helena, Montana

           For Respondent:
                Ann L. Smoyer, Attorney at Law, Helena,
                Montana


                              Submitted on Briefs:      October 5, 1994

                                             Decided:   November 1, 1994
Filed:
Justice John Conway Harrison delivered the Opinion of the Court.


        This is an appeal from a First Judicial District, Lewis and

Clark     County,    decision in a marriage dissolution action. We

affirm.

        Dorothy A. Reese (Dorothy) and Marvin K. Reese (Marvin) were

married on October 14,          1983.       Dorothy filed her petition for

dissolution on August 9, 1993.           In her petition, Dorothy prayed for

an equitable distribution of marital property, maintenance in the

amount of $500 per month, attorney's fees, and that her maiden name
of Johnson be restored.         In his responsive pleading, Marvin prayed

for an equitable distribution of marital property, that maintenance
be denied, and that each party pay their own attorney's fees.

        On December 29, 1993, the District Court held a hearing on the

matter.     On March 21, 1994, the court entered its findings of fact,

conclusions of law, and decree.             The decree dissolved the parties'

marriage, divided    the   marital   property,   awarded    Dorothy   maintenance

in the amount of $275 per month until Dorothy remarries or the

court orders otherwise, restored Dorothy's maiden name of Johnson,

and ordered each party to pay their own attorney's fees.

        The sole issue presented for review is whether the District

Court erred in distributing the marital property.
        Our standard of review in marital property division cases is

whether     the     district   court's      findings   of   fact   are   clearly

erroneous.     In re Marriage of Maedje (1994), 263 Mont. 262, 265-66,

868 P.2d 580, 583.         When there is substantial credible evidence to

support the court's findings and judgment, this Court will not


                                        2
alter the trial court's decision absent an abuse of discretion.
Marriaae of Maedie, 868 P.2d at 583.

     The District Court's division of the marital property gave

Dorothy property worth           $50,109.50    and   Marvin   property   worth

$47,209.50.       Marvin does not object to the division of personal

property, but takes issue with the division of the family home. By
stipulation of the parties, the family home was valued at between

$65,000     and   $70,000.    The court ordered the home sold and the

proceeds evenly divided or, in the alternative, one party may buy

out the other's interest for $33,750.
    Section       40-4-202,   MCA,    governs the distribution of marital

property.     In relevant part, it states:
     In a proceeding for dissolution of a marriage, . . . the
     court, without regard to marital misconduct, shall . . .
     finally equitably apportion between the parties the
     property and assets belonging to either or both, however
     and whenever acquired and whether the title thereto is in
     the name of the husband or wife or both.        In making
     apportionment, the court shall consider the duration of
     the marriage and prior marriage of either party: the age,
     health, station, occupation,     amount and sources of
     income,   vocational   skills,   employability,   estate,
     liabilities, and needs of each of the parties; custodial
     provisions: whether the apportionment is in lieu of or in
     addition to maintenance; and the opportunity of each for
     future acquisition of capital assets and income.      The
     court shall also consider the contribution or dissipation
     of value of the respective estates and the contribution
     of a spouse as a homemaker or to the family unit. . . .

Section 40-4-202(l), MCA.            From our review of the courtls findings

of fact,     it is apparent that the court sufficiently considered

these factors.

     Marvin argues that the District Court erred because it did not

properly consider the source of the marital home. He contends that


                                          3
he put more money into the purchase of the home, thus it is

inequitable to divide the home evenly.    He cites In re Marriage of
Watson (1987), 227 Mont. 383, 739 P.2d 951, in support of his

argument.     In Marriaae of Watson, most of the marital property at
issue had belonged solely to the wife, who brought that property

into the marriage with her.     Marriase of Watson, 739 P.2d at 952.

In the present case,     the marital home was purchased during the
marriage,    thus Marriaae of Watson is inapplicable to the present

case.     We hold that there is substantial evidence to support the

District Court's findings and judgment, and the court did not abuse

its discretion in its division of the marital property.

        Affirmed.

        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document

with the Clerk of the Supreme Court and by a report of its result

to Montana Law Week, State Reporter and West Publishing Company.